Giegekich, J.
The plaintiff leased to the defendant ten fire extinguishers by a written contract, one clause of which is as follows: “ If damage be done to the Company’s property, the subscriber shall pay to the company the value of the property so damaged or destroyed, or the cost of repairing the same.”
The extinguishers were destroyed by a fire which occurred on the defendant’s premises and in this action the plaintiff has recovered a judgment for their value.
The defendant urges as the chief ground of its appeal that the plaintiff was not entitled to recover without some proof of its negligence or default. In support of this argument the appellant cites Story Bail. §§ 408, 410; Harrington v. Snyder, 3 Barb. 383 ; Stewart v. Stone, 127 N. Y. 500; Claflin v. Meyer, 75 id. 260, and other authorities, all to the effect .that the burden is on the bailor of showing negligence on the part of the bailee before he can recover against the latter for the loss of the goods bailed. The appellant insists that the same rule applies here.
This argument loses sight, however, of the familiar principle of construction of contracts that meaning must be given to every part. If the contract in question had been silent on the point of liability for damage or destruction of the bailed goods, then the rule cited by the appellant would apply. If effect be given, as must be done, to the language of the parties, this case has been made an exception to the rule and the bailee has been made liable for damage or destruction even though not caused by his fault.
The appellant relies upon Coldwell-Wilcox Co. v. Sullivan, 3 App. Div. 359, where the defendant agreed to return patterns after they had been used for making castings, and Young v. Leary, 135 N. Y. 569, where the defendant chartered a vessel and agreed to return the 'same to the plaintiffs in Flew York harbor, upon the termination of the charter. In both cases the property was destroyed by fire and it was held that no recovery could be had against the defendants without proof of negligence on their part. The theory on wdiich the latter case was decided, however, viz.: that there was an implied condition of a continued existence of the goods which were to be delivered, so that if delivery became impossible the bailee was excused, makes very clear the distinction between those two cases, and cases like them, and the case at bar. Here, there is no implied condition of the continued existence of the property, *558but there is an express provision as to liability in the event of its destruction.
The contract is not contrary to public policy, it is not even unreasonable or unfair. There are many reasons why the party who had the custody of the bailed goods and the control of the premises on which they are kept should be liable for loss in a case where no fault is proved against any one, rather than that such liability should be placed upon the party who had no control of the goods and does not even have equal advantages for ascertaining all the facts relating to their destruction.
At any rate, in this case the minds of the parties specifically met, in a lawful contract, upon the very event that has occurred, viz.: the destruction of the property in question, and we see no reason why the agreement should.not be enforced.
The judgment should be affirmed, with costs.